DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
1.	Claims 1, 3, and 5-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…a power-supplying coil short-circuit mechanism which short-circuits end portions of the first current path and the second current path of at least one of the power-supplying coils to cause it to function as a power supplying resonator; and an output target switching mechanism which is configured to output a variable current to one of output targets which are at least one of and not all of the power-supplying coils and is configured to repeatedly switch the output target to which the variable current is output, wherein all of the power-supplying coils are disposed so that their coil surfaces face the predetermined region, and the at least one of the power-supplying coils that functions as the power supplying resonator is disposed to have a coil surface direction which intersects with a coil surface direction of another of the power-supplying coils.”
Regarding claim 12 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
a resonance capacitor which is provided on at least one of the first current path and the second current path of each coil; and a coil short-circuit mechanism which short-circuits end portions of the first current path and the second current path of at least one of the coils to cause it to function as a power supplying resonator, wherein all of the coils are disposed so that their coil surfaces face the predetermined region, and the at least one coil that functions as the power supplying resonator is disposed to have a coil surface direction which intersects with a coil surface direction of another of the coils.”
Regarding claim 13 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“…providing a plurality of coils with coil surfaces facing the predetermined region; generating a variable magnetic field by supplying a variable current via a first current path on one coil end side and a second current path on the other coil end side of each coil; providing a resonance capacitor on at least one of the first current path and the second current path of each coil; and switching at least one of the coils to a power supplying resonator by short-circuiting end portions of its first current path and second current path, wherein the power supplying resonator is disposed to have a coil surface direction which intersects with a coil surface direction of another of the plurality of coils.”
Claims 3 and 5-11 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836